ASSETMARK FUNDS ASSETMARK SMALL/MID CAP GROWTH FUND REGISTRATION # 811-10267 ATTACHMENT 770 TRADE DATE DESCRIPTION OF SECURITY AMOUNT PURCHASED ISSUE SIZE SELLING UNDERWRITER LIST OF UNDERWRITERS 10/27/04 DreamWorks Animation SKG, Inc. 11,700 29,000,000 JP Morgan S.G. Cowen & Co., JP Morgan ASSETMARK FUNDS ASSETMARK CORE PLUS FIXED INCOME FUND REGISTRATION # 811-10267 ATTACHMENT 770 TRADE DATE DESCRIPTION OF SECURITY AMOUNT PURCHASED ISSUE SIZE SELLING UNDERWRITER LIST OF UNDERWRITERS 09/30/04 Telecom Italia Capital 550,000 1,250,000,000 Lehman Brothers Goldman Sachs & Co, JP Morgan, Lehman Brothers, Merrill Lynch, Morgan Stanley 02/16/05 The Chuo Mitsui Trust and Banking Company 225,000 850,000,000 JP Morgan Goldman Sachs & Co, JP Morgan, UBS Securities, Merrill Lynch
